MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                Feb 27 2019, 5:46 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Andrew R. Falk                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Paul Lundy,                                              February 27, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1370
        v.                                               Appeal from the Hendricks
                                                         Superior Court
State of Indiana,                                        The Honorable Stephenie LeMay-
Appellee-Plaintiff.                                      Luken, Judge
                                                         Trial Court Cause No.
                                                         32D05-1705-F3-21



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1370 | February 27, 2019                 Page 1 of 8
                                       Statement of the Case
[1]   Paul Lundy appeals his conviction for robbery, as a Level 3 felony, and his

      three convictions for contributing to the delinquency of a minor, as Class A

      misdemeanors, following a jury trial. Lundy raises a single issue on appeal,

      namely, whether the State presented sufficient evidence to support his

      convictions. We affirm Lundy’s convictions, but we remand with instructions

      for the trial court to correct a sentencing error.


                                 Facts and Procedural History
[2]   S.C. and C.R., who were both teenagers in Avon, met through an online

      messaging application. The two had never met in person, but they had been

      texting each other for a few months. On May 30, 2018, C.R. texted S.C. S.C.

      was “bored,” so she decided to hang out with C.R. Tr. Vol. III at 15. C.R.

      went over to S.C.’s house, where he met S.C. and S.C.’s friend E.M. The three

      teenagers played video games and watched movies. The three then decided to

      meet some other friends at a neighborhood pool. Among the individuals they

      met at the pool was J.F., Lundy’s nephew, who was a long-time friend of both

      S.C. and E.M. After a while, S.C., C.R., E.M., and J.F. left the pool and went

      back to S.C.’s house to play video games and listen to music. Later, J.F. left

      S.C.’s house and returned to the house that he shared with his uncle, Lundy.

      C.R., E.M., and S.C. remained at S.C.’s house. At some point, E.M. and S.C.

      “went out to the back porch.” Tr. Vol. II at 160.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1370 | February 27, 2019   Page 2 of 8
[3]   After J.F. had left S.C.’s house, he received a phone call from S.C. and E.M.

      During the call, S.C. and E.M. told J.F. that they had “a plan to get some

      money.” Id. at 236. Id. J.F. then “automatically” went to talk to Lundy to tell

      him that C.R. “had money on him and that we’re gonna take it.” Id.


[4]   In the meantime, C.R. was still at S.C.’s house, and S.C. and E.M. were on the

      back porch. C.R. got bored and decided to leave. When he informed S.C. and

      E.M. that he planned to leave, they asked C.R. if he would give them a ride to

      J.F.’s house. C.R. agreed, and C.R. drove his truck while S.C. and E.M. rode

      as passengers. C.R., who had just met J.F. earlier that day, did not know how

      to get to J.F.’s house, so S.C. and E.M. gave him directions. S.C. and E.M.

      directed C.R. to the intersection of Maple Drive and Venable Drive. When

      C.R. arrived at the intersection, he stopped the car, and S.C. and E.M. told

      C.R. that they were going to call J.F. to “see which house it was.” Id. at 163.

      C.R. was “kinda confused,” and he thought it was “odd” that S.C. and E.M.

      did not have a specific house that they wanted him to stop at and that they

      needed to call to figure out which house was J.F.’s. Id. While C.R. believed

      that S.C. and E.M. were calling J.F. to determine which house was his, S.C.

      and E.M. had actually sent a text to J.F. to let J.F. know “that they were there.”

      Id. at 236. At that point, Lundy “got ready and then left” J.F.’s house. Id.


[5]   After C.R. had parked the car, and while he was waiting for further directions

      from S.C. and E.M., he saw a man walking toward the car. The man walked

      up to the car, reached into the window, and pulled the keys out of the ignition.

      S.C. and E.M. got out of the car and ran down the street in the direction from

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1370 | February 27, 2019   Page 3 of 8
      which the man had come. The man pointed a small handgun at C.R.’s ribs and

      demanded that C.R. give him his shoes, cash, and necklace. C.R. complied,

      and the man walked away.


[6]   C.R. immediately called the police. Police officers responded, and they used a

      police canine to track the man. The canine tracked the man to the house that

      Lundy shared with J.F. Officers also found S.C., E.M., and J.F. in a vehicle in

      the driveway of that house. A few days later, officers went to C.R.’s house.

      Officers showed C.R. a photo array and asked him to identify the man who had

      robbed him. C.R. identified Lundy from the pictures.


[7]   The State charged Lundy with one count of robbery, as a Level 3 felony (Count

      1); three counts of contributing to the delinquency of a minor, as Class A

      misdemeanors (Counts 2-4);1 and with being a habitual offender (Count 5). The

      trial court held a bifurcated jury trial on April 2 and 3, 2018. At the conclusion

      of the first phase of the trial, the jury found Lundy guilty of Counts 1 through 4.

      Lundy then stipulated to being a habitual offender. The trial court entered

      judgment of conviction against Lundy on all five counts and sentenced him to

      an aggregate term of twenty years in the Department of Correction.2 This

      appeal ensued.




      1
        The three teenagers had all pleaded guilty to theft, as a Level 6 felony, for their participation in the offense
      against C.R.
      2
        The trial court sentenced Lundy to twenty years in the Department of Correction for the Level 3 felony
      conviction and to concurrent terms of 180 days for each of the Class A misdemeanor convictions.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1370 | February 27, 2019                      Page 4 of 8
                                      Discussion and Decision
                                         Sufficiency of the Evidence

[8]    Lundy contends that the State failed to present sufficient evidence to support his

       convictions. Our standard of review on a claim of insufficient evidence is well

       settled:


               For a sufficiency of the evidence claim, we look only at the
               probative evidence and reasonable inferences supporting the
               verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do
               not assess the credibility of witnesses or reweigh the evidence. Id.
               We will affirm the conviction unless no reasonable fact-finder
               could find the elements of the crime proven beyond a reasonable
               doubt. Id.


       Love v. State, 73 N.E.3d 693, 696 (Ind. 2017).


[9]    To convict Lundy of robbery, as a Level 3 felony, the State was required to

       prove that Lundy had knowingly or intentionally taken property from C.R. by

       using or threatening the use of force while armed with a deadly weapon. Ind.

       Code § 35-42-5-1(a) (2018). And to convict Lundy of three counts of

       contributing to the delinquency of a minor, as Class A misdemeanors, the State

       was required to prove that Lundy was over eighteen years of age and that he

       had knowingly or intentionally encouraged, aided, induced, or caused J.F.,

       S.C., and E.M. to commit an act of delinquency. I.C. § 35-46-1-8(a).


[10]   On appeal, Lundy asserts that the evidence is insufficient “to establish that it

       was [Lundy] who committed the offenses.” Appellant’s Br. at 10. Specifically,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1370 | February 27, 2019   Page 5 of 8
       he asserts that the evidence demonstrates that the “case was built upon a web of

       statements, most of which were internally contradictory or incompatible with

       the other witnesses’ testimony.” Id. at 8. Accordingly, Lundy argues that the

       evidence establishes “that a co-conspirator was as likely as [Lundy] to have

       been the perpetrator of the robbery.” Id. at 9. In essence, Lundy contends that

       S.C., E.M., and J.F. were not credible witnesses and that another witness’

       testimony “strongly suggests” that J.F. had robbed C.R. instead of Lundy. Id.

       at 13. But Lundy’s argument is merely a request that we reweigh the evidence

       and assess the credibility of the witnesses, which we cannot do. See Love, 73

       N.E.3d at 696.


[11]   The evidence most favorable to the convictions demonstrates that Lundy

       worked with S.C., J.F., and E.M.—all of whom were minors—to rob C.R.

       Indeed, J.F. testified that, after he had returned home from S.C.’s house, S.C.

       and E.M. called him to tell him that they had “a plan to get some money.” Tr.

       Vol. II at 236. J.F. also testified that he had talked to Lundy about S.C. and

       E.M.’s plan to get money, that the plan was for them to take money from C.R.,

       and that Lundy was part of the plan. J.F. testified that S.C. and E.M. had

       texted him when they arrived at the intersection of Maple Drive and Venable

       Drive, which was near his house, and that “that’s when [Lundy] got ready and

       then left” his house. Id. J.F. further testified that, after Lundy had returned to

       the house, Lundy told J.F. that he “forgot to give the keys back to” C.R. Tr.

       Vol. III at 55. Further, E.M. and C.R. both testified that Lundy was the person

       who had robbed C.R. And C.R. had identified Lundy as the person who had


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1370 | February 27, 2019   Page 6 of 8
       robbed him from a photo array a couple of days after the robbery. Accordingly,

       we hold that the State presented sufficient evidence to support Lundy’s

       conviction for robbery, as a Level 3 felony, and his three convictions for

       contributing to the delinquency of a minor, as Class A misdemeanors.


                                                   Sentencing

[12]   Although we affirm Lundy’s convictions, we must remand to the trial court to

       correct a sentencing error. See Comer v. State, 839 N.E.2d 721, 726 (Ind. Ct.

       App. 2005) (holding that it is our duty to correct sentencing errors, sua sponte, if

       necessary). The trial court has broad discretion in sentencing, but “it must act

       within statutorily prescribed limits.” Lockhart v. State, 671 N.E.2d 893, 904

       (Ind. Ct. App. 1996). Here, during the sentencing hearing, the trial court stated

       that Lundy’s twenty-year sentence was the court’s “specific sentence on

       robbery[,] as a Level 3 felony.” Tr. Vol. III at 163. And in its sentencing order

       on Count 1, the trial court sentenced Lundy to twenty years for his conviction

       for robbery, as a Level 3 felony. However, that sentence is four years above the

       sixteen-year maximum sentence permitted by statute. See I.C. § 35-50-2-5(b).

       Additionally, the trial court’s order did not include any sentence for Lundy’s

       habitual offender enhancement.3 But a trial court “shall” sentence a person

       found to be a habitual offender to an additional, nonsuspendable term that is




       3
         During the sentencing hearing, the trial court did not mention any sentence for the habitual offender
       enhancement. And the judgment of conviction does not include a sentence for that enhancement. However,
       the abstract of judgment includes a sentence of one day suspended for Count 5.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1370 | February 27, 2019            Page 7 of 8
       between six years and twenty years for a person convicted of a Level 3 felony.

       I.C. § 35-50-2-8(i)(1).


[13]   There is no indication of how much of Lundy’s twenty-year sentence is

       attributable to his Level 3 felony conviction and how much is attributable to the

       nonsuspendable portion that Lundy must serve for his habitual offender

       conviction. Thus, we must remand to the trial court with instructions for the

       court to impose a sentence of between three and sixteen years for the Level 3

       felony conviction and with a habitual offender enhancement of not less than six

       years, to be identified and imposed separately.


[14]   Affirmed and remanded with instructions.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1370 | February 27, 2019   Page 8 of 8